Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated as of April 17 ,
2017 is made and entered into by and between Synergy Pharmaceuticals, Inc., a
company incorporated under the laws of the state of Delaware (the “Company”),
and Gary G. Gemignani, an individual (the “Executive”).

 

WITNESSETH:

 

The Company desires to employ the Executive, and the Executive wishes to accept
such employment with the Company, upon the terms and conditions set forth in
this Agreement.

 

In consideration of the mutual promises and agreements set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1.                                      Employment.  The Company hereby agrees
to employ Executive, and Executive hereby accepts such employment and agrees to
perform Executive’s duties and responsibilities in accordance with the terms and
conditions hereinafter set forth.

 

1.1                               Duties and Responsibilities. Executive shall
serve as Executive Vice President, Chief Financial Officer.  During the
Employment Term (as defined below), Executive shall perform all duties and
accept all responsibilities incident to such position and other appropriate
duties as may be assigned to Executive by the Company’s Chief Executive Officer
from time to time. The Company shall retain full direction and control of the
manner, means and methods by which Executive performs the services for which he
is employed hereunder and of the place or places at which such services shall be
rendered.

 

1.2                               Employment Term.  The term of Executive’s
employment under this Agreement shall commence as of April 17, 2017 (the
“Effective Date”) and shall continue for 24 months, unless earlier terminated in
accordance with Section 4 hereof.  The term of Executive’s employment shall be
automatically renewed for successive one (1) year periods until the Executive or
the Company delivers to the other party a written notice of their intent not to
renew the “Employment Term,” such written notice to be delivered at least sixty
(60) days prior to the expiration of the then-effective “Employment Term” as
that term is defined below.  The period commencing as of the Effective Date and
ending 24 months thereafter or such later date to which the term of Executive’s
employment under the Agreement shall have been extended by mutual written
agreement is referred to herein as the “Employment Term.”

 

1.3                               Extent of Service.  During the Employment
Term, Executive agrees to use Executive’s best efforts to carry out the duties
and responsibilities under Section 1.1 hereof and, subject to Section 1.1, to
devote substantially all Executive’s business time, attention and energy
thereto.  Executive may not serve as a Director on more than two Boards without
prior written consent of the Company’s Board of Directors (the “Board”), which
consent shall not be unreasonably withheld.

 

--------------------------------------------------------------------------------


 

1.4                               Base Salary.  The Company shall pay Executive
a base salary (the “Base Salary”) at the annual rate of $410,000 (U.S.), payable
at such times as the Company customarily pays its other senior level executives
(but in any event no less often than monthly). The Executive’s Base Salary may
be increased but not decreased by the Board or the Compensation Committee in
their sole discretion, in which case all references to Base Salary in this
Agreement shall refer to such increased amount.

 

1.5                               Cash Incentive Compensation. Executive shall
be eligible to earn an annual cash bonus of up to forty percent (40%) of the
Base Salary (the “Maximum Bonus”). The actual amount of such bonus, if any, will
be determined by the Board in its sole discretion, based upon Executive’s
achievement of a series of mutually agreed upon performance milestones. The 2017
bonus, if any, shall be paid pro-rata based on the Effective Date. Any bonus
shall be paid on or before April 14 of the year following the year to which such
bonus relates. Subject to Section 4, Executive must be employed by the Company
on the bonus payment date in order to be eligible for any such payment.

 

1.6                               Equity Incentive Compensation. Subject to the
approval of the Board’s Compensation Committee, Executive will be granted an
option to purchase 375,000 shares of the Company’s common stock (the “Option”)
pursuant to the Company’s Inducement Stock Incentive Plan on the first trading
day of the month following the Effective Date. The Option shall have an exercise
price per share of Company common stock equal to the closing price on the date
of grant and shall be subject to, and governed by, a stock option award
agreement between Executive and the Company. The Option shall be subject to the
same vesting terms and conditions as those applicable to stock option awards
granted to similarly situated executives of the Company.

 

1.7                               Other Benefits.  During the Employment Term,
Executive shall be entitled to participate in all employee benefit plans and
programs made available to the Company’s senior level executives as a group or
to its employees generally, as such plans or programs may be in effect from time
to time (the “Benefit Coverages”), including, without limitation, medical,
dental, hospitalization, short-term and long-term disability and life insurance
plans, accidental death and dismemberment protection, travel accident insurance
and 401(k) plan (non-matching).  Executive shall be provided office space and
staff assistance appropriate for Executive’s position and adequate for the
performance of his duties and responsibilities.

 

1.8                               Reimbursement of Expenses; Vacation; Sick Days
and Personal Days.  Executive shall be provided with reimbursement of reasonable
and necessary expenses related to Executive’s employment by the Company on a
basis no less favorable than that which may be authorized from time to time by
the Board, in its sole discretion, for senior level executives as a group,
subject to Executive’s itemization and substantiation of such expenses. 
Executive shall be entitled to three (3) personal days, twelve (12) Company-paid
holidays and four (4) weeks of paid vacation per calendar year, each pro-rated
for 2017 based on the Effective Date; provided, however, that Executive shall
not utilize more than ten (10) consecutive business days without the express
consent of the Chief Executive Officer. Paid vacation shall be earned per diem
during 2017 and annually on a calendar year basis thereafter. Unused vacation
time will be forfeited as

 

2

--------------------------------------------------------------------------------


 

of December 31 of each calendar year of the Employment Term.  Executive shall be
entitled to no more than an aggregate of ten (10) sick days and personal days
per calendar year.

 

1.9                               No Other Compensation.  Except as expressly
provided in Sections 1.4 through 1.8, Executive shall not be entitled to any
other compensation or benefits.

 

2.                                      Confidential Information.  Executive
recognizes and acknowledges that by reason of Executive’s employment by and
service to the Company before, during and, if applicable, after the Employment
Term, Executive will have access to certain confidential and proprietary
information relating to the Company’s business, which may include, but is not
limited to, trade secrets, trade “know-how,” product development techniques and
plans, formulas, customer lists and addresses,  financing services, funding
programs, cost and pricing information, marketing and sales techniques, strategy
and programs, computer programs and software and financial information
(collectively referred to herein as “Confidential Information”).  Executive
acknowledges that such Confidential Information is a valuable and unique asset
of the Company and Executive covenants that he will not, unless expressly
authorized in writing by the Company, at any time during the course of
Executive’s employment use any Confidential Information or divulge or disclose
any Confidential Information to any person, firm or corporation except in
connection with the performance of Executive’s duties for and on behalf of the
Company and in a manner consistent with the Company’s policies regarding
Confidential Information.  Executive also covenants that at any time after the
termination of such employment, directly or indirectly, he will not use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation, unless such information is in the public domain
through no fault of Executive or except when required to do so by a court of
law, by any governmental agency having supervisory authority over the business
of the Company or by any administrative or legislative body (including a
committee thereof) with apparent jurisdiction to order Executive to divulge,
disclose or make accessible such information.  All written Confidential
Information (including, without limitation, in any computer or other electronic
format) which comes into Executive’s possession during the course of Executive’s
employment shall remain the property of the Company. Unless expressly authorized
in writing by the Company, Executive shall not remove any written Confidential
Information from the Company’s premises, except in connection with the
performance of Executive’s duties for and on behalf of the Company and in a
manner consistent with the Company’s policies regarding Confidential
Information.  Upon termination of Executive’s employment, the Executive agrees
to immediately return to the Company all written Confidential Information
(including, without limitation, in any computer or other electronic format) in
Executive’s possession and all other property of the Company and its affiliates
in Executive’s possession, including but not limited to all Company-owned
computer equipment (hardware and software), telephones, facsimile machines,
tablet computers and other communication devices, credit cards, office keys,
security access cards, badges, identification cards and all copies (including
drafts) of any documentation or information (however stored) relating to the
business of the Company and its affiliates, its current or prospective
customers, clients, products or services. As a condition of Executive’s
continued employment with the Company and in order to protect the Company’s
interest in such proprietary information, the Company shall require Executive’s
execution of a Confidentiality Agreement and Inventions Agreement in the form
attached hereto as Exhibit “A” (the “Confidentiality Agreement”), and
incorporated herein by this reference.

 

3

--------------------------------------------------------------------------------


 

3.                                      Non-Competition; Non-Solicitation.

 

3.1                               Non-Compete.  The Executive hereby covenants
and agrees that during the Employment Term and for a period of one year
thereafter (the “Restricted Period”), the Executive will not, without the prior
written consent of the Company, directly or indirectly, on his own behalf or in
the service or on behalf of others, whether or not for compensation, engage in
any business activity, or have any interest in any person, firm, corporation or
business, through a subsidiary or parent entity or other entity (whether as a
shareholder, agent, joint venturer, security holder, trustee, partner,
Executive, creditor lending credit or money for the purpose of establishing or
operating any such business, partner or otherwise) with any Competing Business
in the Covered Area.  For the purpose of this Section 3.1, (i) “Competing
Business” means any biotechnology or pharmaceutical company, any contract
manufacturer, any research laboratory or other company or entity (whether or not
organized for profit) that has, or is seeking to develop, one or more products
or therapies that is related to plecanatide and (ii) “Covered Area” means all
geographical areas of the United States and other foreign jurisdictions where
Company then has offices and/or sells its products directly or indirectly
through distributors and/or other sales agents.  Notwithstanding the foregoing,
the Executive may own shares of companies whose securities are publicly traded,
so long as ownership of such securities do not constitute more than one percent
(1%) of the outstanding securities of any such company.

 

3.2                               Non-Solicitation.  The Executive further
agrees that during the Restricted Period, the Executive will not (i) solicit or
induce, or attempt to solicit or induce, any person or entity that is a current
or prospective customer or supplier of the Company and/or its affiliates’ to
divert all or any part of such person or entity’s business from the Company or
any of its affiliates to any other person, entity or competitor, (ii) induce or
attempt to induce, directly or indirectly, any person to leave his or her
employment or service with the Company and/or its affiliates, (iii) hire any
employee or independent contractor of the Company and/or its affiliates, or
(iv) assist any other person or entity in any way to do, or attempt to do,
anything prohibited by Section 3.2 (i), (ii) or (iii).

 

3.3                               Tolling; Remedies. In the event of any
violation of the provisions of Sections 3.1 or 3.2, Executive acknowledges and
agrees that the post-termination restrictions contained in Sections 3.1 or 3.2
shall be extended by a period of time equal to the period of such violation, it
being the intention of the parties hereto that the running of the applicable
post-termination restriction period shall be tolled during any period of such
violation. The Executive acknowledges and agrees that his obligations provided
herein are necessary and reasonable in order to protect the Company and its
affiliates and their respective business and the Executive expressly agrees that
monetary damages would be inadequate to compensate the Company and/or its
affiliates for any breach by the Executive of his covenants and agreements set
forth herein.  Accordingly, the Executive agrees and acknowledges that any such
violation or threatened violation of this Section 3 or the Confidentiality
Agreement will cause irreparable injury to the Company and that, in addition to
any other remedies that may be available, in law, in equity or otherwise, the
Company and its affiliates shall be entitled to obtain injunctive relief against
the threatened breach of this Section 3 or the Confidentiality Agreement or the
continuation of any such breach by the Executive without the necessity of
proving actual

 

4

--------------------------------------------------------------------------------


 

damages. If Executive breaches this Section 3 or the Confidentiality Agreement
following termination of employment, the Company shall be entitled to cease
making any severance payments being made pursuant to this Agreement.

 

4.                                      Termination:

 

4.1                               Termination Without Cause or for Good Reason.

 

(a)                                 If this Agreement (1) expires as a result of
the Company’s provision of written notice to Executive of its election not to
renew the Employment Term in accordance with Section 1.2 hereof or (2) is
terminated (x) by the Company other than (i) for Cause (as defined in
Section 4.4 hereof) or (ii) as a result of Executive’s death or Permanent
Disability (as defined in Section 4.2 hereof), or (y) by Executive for Good
Reason (as defined in Section 4.1(b) hereof) (each of (1), (2)(x) or (2)(y), a
“Qualifying Termination”), Executive shall receive payment in respect of
compensation earned but not yet paid (the “Compensation Payment”) which amount
shall be paid in a cash lump-sum within ten (10) days of the date of
termination.  Further, provided the Executive timely executes a general release
of all claims against the Company in the customary form provided by the Company
(a “Release”) and the Release becomes effective within 60 days following the
date of Executive’s termination, Executive shall receive or commence receiving
on the next regularly scheduled payroll date following the effective date of the
Release:

 

(i)                                    a severance payment (the “Severance
Payment”) in an amount equal to twelve (12) months of Executive’s Base Salary
(and disregarding any reduction to Executive’s Base Salary that may give rise to
a termination by Executive for Good Reason), which amount shall be paid in
substantially equal installments at the same time Base Salary would be paid over
the twelve (12) month period following termination if Executive had remained
employed with the Company; provided, however, that if the 60-day period for the
Release to become effective begins in one calendar year and ends in a second
calendar year, the first installment of the Severance Payment shall not be paid
until the second calendar year and shall include all amounts that would have
been paid prior to such date if such delay had not applied;

 

(ii)                                 immediate vesting of all unvested stock
options and the extension of the exercise period of such options to the earlier
of (i) the expiration of the original term of the such options, and (ii) 10
years following the date of termination; and

 

(iii)                              payment of the full cost of comprehensive
medical insurance for Executive under the Consolidated Omnibus Budget
Reconciliation

 

5

--------------------------------------------------------------------------------


 

Act (“COBRA”) until the earliest of: (i) twelve (12) months after the date of
Executive’s termination of employment; (ii) the date Executive is no longer
eligible for benefits under COBRA; or (iii) the date Executive obtains other
employment that offers substantially comparable medical insurance coverage.
Notwithstanding the foregoing, in the event that the Company’s payment of the
COBRA premium contributions as described under this Section 4.1(a)(iii), would
subject the Company to any tax or penalty under the Patient Protection and
Affordable Care Act, Section 105(h) of the Internal Revenue Code of 1986, as
amended (the “Code”) or applicable regulations or guidance issued thereunder,
Executive and the Company agree to work together in good faith to restructure
such benefit.

 

Failure to execute and return the Release or revocation within the 60 day period
following the date of termination of Executive’s employment shall be a waiver by
Executive of Executive’s right to severance, provided that such Release is
delivered to the Executive within ten days of the termination of employment and
does not deviate materially from the Company’s customary form.

 

(b)                                 For purposes of this Agreement, “Good
Reason” shall mean any of the following (without Executive’s express prior
written consent):

 

(i)                                   Any material breach by Company of any
provision of this Agreement, including any material reduction by Company of
Executive’s duties or responsibilities (except in connection with the
termination of Executive’s employment for Cause, as a result of Permanent
Disability, as a result of Executive’s death or by Executive other than for Good
Reason);

 

(ii)                                A reduction by the Company in Executive’s
Base Salary or any  failure of the Company to reimburse Executive for material
expenses described in Section 1.8 of this Agreement;

 

(iii)                             The Executive directly reporting to any
officer other than the Chief Executive Officer; or

 

(iv)                            Moving the principal offices of Company to a
location outside of the Metropolitan New York Area;

 

provided, however, that no event described in clause (i), (ii), (iii) or
(iv) shall constitute Good Reason unless (A) Executive has given the Company
written notice of the termination, setting forth the conduct of the Company that
is alleged to constitute Good Reason, within thirty (30) days of the first date
on which Executive has knowledge of such conduct, and (B) Executive has provided
the Company at least thirty (30) days following

 

6

--------------------------------------------------------------------------------


 

the date on which such notice is provided to cure such conduct and the Company
has failed to do so.  Failing such cure, a termination of employment by
Executive for Good Reason shall be effective on the day following the expiration
of such cure period.

 

4.2                               Permanent Disability.  If Executive becomes
totally and permanently disabled (as defined in the Company’s disability benefit
plan applicable to senior executive officers as in effect on the date thereof
and determined by an independent competent medical authority selected by the
Company and approved by the Executive, such approval not to be unreasonably
withheld) (“Permanent Disability”), Company or Executive may terminate this
Agreement on written notice thereof, and Executive shall receive or commence
receiving, as soon as practicable:

 

(i)                                    amounts payable pursuant to the terms of
the disability insurance policy or similar arrangement which Company maintains
for the Executive, if any, during the term hereof;

 

(ii)                                the Compensation Payment which shall be paid
to Executive as a cash lump sum within 30 days of such termination; and

 

(iii)                             immediate vesting of all unvested stock
options.

 

4.3                               Death.            In the event of Executive’s
death during the term of his employment hereunder, Executive’s estate or
designated beneficiaries shall receive or commence receiving, as soon as
practicable in accordance with the terms of this Agreement:

 

(i)                                   any death benefits provided under the
Executive benefit programs, plans and practices in which the Executive has an
interest, in accordance with their respective terms;

 

(ii)                                the Compensation Payment which shall be paid
to Executive’s estate as a cash lump sum within 30 days of such termination; and

 

(iii)                             such other payments under applicable plans or
programs to which Executive’s estate or designated beneficiaries are entitled
pursuant to the terms of such plans or programs.

 

4.4                               Voluntary Termination by Executive: Discharge
for Cause.

 

(i)                                   The Company shall have the right to
terminate this Agreement for Cause (as hereinafter defined). In the event that
Executive’s employment is terminated by Company for Cause or by Executive other
than (x) for Good Reason, (y)as a result of the Executive’s Permanent Disability
or death, prior to the date of termination of Executive’s employment or (z) in
connection with the Company’s provision of written notice of its intent not to
renew the Employment Term under Section 1.2, Executive shall be

 

7

--------------------------------------------------------------------------------


 

entitled only to receive, as a cash lump sum within 30 days of such termination,
the Compensation Payment.

 

(ii)                                 As used herein, the term “Cause” shall mean
(A) a material breach or material default (including, without limitation, any
material dereliction of duty) by Executive of this Agreement or any agreement
between Executive and the Company, except for any such breach or default which
is caused by Executive’s Permanent Disability, or a repeated failure by
Executive to follow the direction of the Chief Executive Officer or the Board;
(B) Executive’s gross negligence, willful misfeasance or breach of fiduciary
duty to the Company or its affiliates; (C) the commission by Executive of an act
or omission involving fraud, embezzlement, misappropriation or dishonesty in
connection with Executive’s duties to the Company or its affiliates or that is
otherwise likely to be materially injurious to the business or reputation of the
Company or its affiliates; or (D) Executive’s conviction of, indictment for, or
pleading guilty or nolo contendere to, any (x) felony or (y) other crime
involving fraud or moral turpitude. For purposes of this subsection, no act or
failure to act on the Executive’s part shall be considered “willful” unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company. Any determination of whether Cause exists shall be made by the Board in
its sole discretion. With respect to clause (A), Executive will be given notice
and a 30-day period in which to cure such breach, only to the extent such breach
can be reasonably expected to be able to be cured within such period.

 

4.5                               Section 280G Cutback. If it is determined that
the aggregate of all Payments (as defined below) that would be subject to the
Excise Tax (as defined below), reduced by all Federal, state and local taxes
applicable thereto, including the Excise Tax, is less than the amount Executive
would receive, after all such applicable taxes, if Executive received Payments
equal to an amount which is $1.00 less than three times Executive’s “base
amount”, as defined in and determined under Section 280G of the Code, then, in
order to maximize Executive’s net after-tax return on the Payments, such
Payments shall be automatically reduced or eliminated to the extent necessary so
that the aggregate Payments received by Executive will not be subject to the
Excise Tax.  If a reduction in the Payments is necessary, reduction shall occur
in the following order: (A) by first reducing or eliminating the portion of the
Payments which are not payable in cash and are not attributable to equity awards
(other than that portion of the Payments subject to clause (C) hereof), (B) then
by reducing or eliminating cash payments (other than that portion of the
Payments subject to clause (C) hereof), (C) then by reducing or eliminating the
portion of the Payments which are not payable in cash and are attributable to
equity awards, and (D) then by reducing or eliminating the portion of the
Payments (whether payable in cash or not payable in cash) to which Treasury
Regulation § 1.280G-1 Q/A 24(c) (or successor thereto) applies, in each case in
reverse order beginning with payments or benefits which are to be paid the
farthest in time. For purposes of this Section 4.5, “Payment” shall mean any
payment or distribution by the Company to or for the benefit of Executive,
whether paid or payable or distributed or

 

8

--------------------------------------------------------------------------------


 

distributable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any other agreement, policy, plan program or arrangement of the
Company, including without limitation any restricted stock, stock option or
similar right, or the lapse or termination of any restriction on or the vesting
or exercisability of any of the foregoing.  For purposes of this Section 4.5,
the “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code
(or any successor provision thereto), and any similar tax imposed by state or
local law, and any interest or penalties with respect to such excise tax. The
determination of whether the Payments shall be reduced as provided in this 
Section 4.5 hereof and the amount of such reduction shall be made at the
Company’s expense by an accounting firm selected by the Company and such
determination, absent manifest error, shall be binding, final and conclusive
upon the Company and Executive.

 

4.6                               Change of Control. In the event that (i) a
Qualifying Termination occurs within one year after the date a Change of Control
(as defined below); (ii) Executive complies with all of his obligations under
all agreements with the Company; and (iii) executes the Release and allows it to
become effective pursuant to the timing requirements of Section 4.1, then in
addition to the payments and benefits specified in Section 4.1, Executive shall
receive, within 30 days following the date of termination, a payment equal to
the Maximum Bonus, for the calendar year in which the termination occurs,
prorated to reflect the portion of the year during which Executive was employed.
To the extent Executive is eligible to receive severance pursuant to the
Company’s change of control severance policy upon a termination without Cause,
such severance shall be reduced by any severance Executive is entitled to
receive pursuant to this Agreement in connection with such termination. For
purposes of this Agreement, a “Change of Control” shall be deemed to have
occurred if (i) there shall be consummated (A) any consolidation or merger of
the Company in which the Company is not the continuing or surviving corporation
or pursuant to which shares of the Company’s Common Stock would be converted
into cash, securities or other property, other than a merger of the Company in
which the holders of the Company’s Common Stock immediately prior to the merger
have substantially the same proportionate ownership of common stock of the
surviving corporation immediately after the merger, or (B) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of the Company, or (ii) the
stockholders of the Company shall approve any plan or proposal for the
liquidation or dissolution of the Company, or (iii) any person (as such term is
used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)), other than the Company or any executive benefit plan sponsored
by the Company, or such person on the Effective Date hereof is a 20% or more
beneficial owner, shall become the beneficial owner (within the meaning of
Rule 13d-3 under the Exchange Act) of securities of the Company representing 20%
or more of the combined voting power of the Company’s then outstanding
securities ordinarily (and apart from rights accruing in special circumstances)
having the right to vote in the election of directors, as a result of a tender
or exchange offer, open market purchases, privately negotiated purchases or
otherwise, or (iv) at any time during a period of two consecutive years,
individuals who at the beginning of such period, constituted the Board of
Directors of the Company shall cease for any reason to constitute at least a
majority thereof, unless the election or the nomination for election by the
Company’s stockholders of each new director during such two-year period was
approved by a vote of at least two-thirds of the directors then still in office,
who were directors at the beginning of such two-year period.

 

9

--------------------------------------------------------------------------------


 

5.                                      General Provisions.

 

5.1                               Modification; No Waiver.  No modification,
amendment or discharge of this Agreement shall be valid unless the same is in
writing and signed by all parties hereto.  Failure of any party at any time to
enforce any provisions of this Agreement or any rights or to exercise any
elections shall in no way be considered to be a waiver of such provisions,
rights or elections and shall in no way affect the validity of this Agreement. 
The exercise by any party of any of its rights or any of its elections under
this Agreement shall not preclude or prejudice such party from exercising the
same or any other right it may have under this Agreement irrespective of any
previous action taken.

 

5.2                               Notices.  All notices and other communications
required or permitted hereunder or necessary or convenient in connection
herewith shall be in writing and shall be deemed to have been given when hand
delivered or mailed by registered or certified mail as follows (provided that
notice of change of address shall be deemed given only when received):

 

If to the Company, to:

Synergy Pharmaceuticals, Inc.

 

420 Lexington Avenue, Suite 1609

 

New York, NY 10170

 

 

If to Executive, to:

Gary G. Gemignani

 

288 Middlesex Road

 

Darien, CT 06820

 

Or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

 

5.3                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to the conflicts of law provisions thereof.

 

5.4                               Further Assurances.  Each party to this
Agreement shall execute all instruments and documents and take all actions as
may be reasonably required to effectuate this Agreement. Executive hereby
represents to the Company that the execution and delivery of this Agreement by
Executive and the Company and the performance by Executive of Executive’s duties
hereunder shall not constitute a breach of, or otherwise contravene, or be
prevented, interfered with or hindered by, the terms of any employment agreement
or other agreement or policy to which Executive is a party or otherwise bound,
and further that Executive is not subject to any limitation on his activities on
behalf of the Company as a result of agreements into which Executive has entered
except for obligations of confidentiality with former employers.

 

5.5                               Severability.  Should any one or more of the
provisions of this Agreement or of any agreement entered into pursuant to this
Agreement be determined to be illegal or unenforceable, then such illegal or
unenforceable provision shall be modified by the proper court

 

10

--------------------------------------------------------------------------------


 

or arbitrator to the extent necessary and possible to make such provision
enforceable, and such modified provision and all other provisions of this
Agreement and of each other agreement entered into pursuant to this Agreement
shall be given effect separately from the provisions or portion thereof
determined to be illegal or unenforceable and shall not be affected thereby.

 

5.6                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the heirs and representatives of
Executive and the assigns and successors of Company, but neither this Agreement
nor any rights or obligations hereunder shall be assignable or otherwise subject
to hypothecation by Executive (except by will or by operation of the laws of
intestate succession or by Executive notifying the Company that cash payment be
made to an affiliated investment partnership in which Executive is a control
person) or by Company, except that Company may assign this Agreement to any
successor (whether by merger, purchase or otherwise) to all or substantially all
of the stock, assets or businesses of Company, and the Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company
expressly to assume and agree to perform this Agreement to the same extent that
the Company would be required to perform it if no succession had taken place.

 

5.7                               Entire Agreement.  This Agreement supersedes
all prior agreements and understandings between the parties, oral or written,
including, without limitation, the offer letter between the Company and
Executive dated April 13, 2017 and any prior versions thereof.  No modification,
termination or attempted waiver shall be valid unless in writing, signed by the
party against whom such modification, termination or waiver is sought to be
enforced.

 

5.8                               Counterparts; Electronic Signature.  This
Agreement may be executed in one or more counterparts, each of which shall for
all purposes be deemed to be an original, and all of which taken together shall
constitute one and the same instrument.  This Agreement may be executed by
electronic signature with original signatures to follow.

 

5.9                               Cooperation.  During and following the
Employment Term, Executive shall give Executive’s assistance and cooperation,
upon reasonable advance notice (which shall include due regard to the extent
reasonably feasible for Executive’s employment obligations), in any matter
relating to Executive’s position with the Company and its affiliates, or
Executive’s knowledge as a result thereof as the Company may reasonably request,
including Executive’s attendance and truthful testimony where deemed appropriate
by the Company, with respect to any investigation or the Company’s (or an
affiliate’s) defense or prosecution of any existing or future claims or
litigations or other proceeding relating to matters in which he was involved or
had knowledge by virtue of Executive’s employment with the Company.  The Company
will reimburse Executive for reasonable out-of-pocket travel costs and expenses
incurred by him (in accordance with Company policy) as a result of providing
such requested assistance, subject to Executive’s itemization and substantiation
of such expenses.

 

5.10                        Arbitration.  If any contest or dispute arises
between the parties with respect to this Agreement or Executive’s employment or
termination thereof, other than injunctive and equitable relief with regard to
Section 3 hereof or the Confidentiality Agreement, such contest or dispute shall
be submitted to binding arbitration for resolution in New York, New

 

11

--------------------------------------------------------------------------------


 

York in accordance with the rules and procedures of the Employment Dispute
Resolution Rules of the American Arbitration Association (“AAA”) then in
effect.  The decision of the arbitrator shall be final and binding on the
parties and may be entered in any court of applicable jurisdiction.  The parties
shall bear their own legal fees in any arbitration and shall split the fees of
the AAA and the arbitrator.

 

5.11                        Withholding.  The Company shall be entitled to
withhold from any amounts to be paid or benefits provided to Executive hereunder
any federal, state, local or foreign withholding, FICA and FUTA contributions,
or other taxes, charges or deductions which it is from time to time required to
withhold.

 

5.12                        Section 409A.

 

(i)                                   The parties agree that this Agreement
shall be interpreted to comply with or be exempt from Section 409A of the Code
and the regulations and guidance promulgated thereunder to the extent applicable
(collectively “Section 409A”), and all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A.  In no event whatsoever will the Company be
liable for any additional tax, interest or penalties that may be imposed on
Executive under Section 409A or any damages for failing to comply with
Section 409A.

 

(ii)                                A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits considered “nonqualified
deferred compensation” under Section 409A upon or following a termination of
employment unless and until such termination is also a “separation from service”
within the meaning of Section 409A and, for purposes of any such provision of
this Agreement, references to a “termination,” “termination of employment” or
like terms shall mean “separation from service.”  If Executive is deemed on the
date of termination to be a “specified employee” within the meaning of that term
under Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered nonqualified deferred compensation under
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made or provided at the date which is the earlier of (i) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of Executive, and (ii) the date of Executive’s death
(the “Delay Period”).  Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 5.12(ii) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed on the first business day following the
expiration of the Delay Period to Executive in a lump sum and any remaining
payments and benefits due under this

 

12

--------------------------------------------------------------------------------


 

Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

 

(iii)                             With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, (x) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, (y) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits, to be provided in any other taxable year,
provided, that, this clause (y) shall not be violated with regard to expenses
reimbursed under any arrangement covered by Code Section 105(b) solely because
such expenses are subject to a limit related to the period the arrangement is in
effect and (z) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense
occurred.

 

(iv)                            For purposes of Section 409A, Executive’s right
to receive any installment payments pursuant to this Agreement shall be treated
as a right to receive a series of separate and distinct payments.  Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days (e.g., “payment shall be made within thirty (30) days following
the date of termination”), the actual date of payment within the specified
period shall be within the sole discretion of the Company.

 

[signature page follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

 

 

SYNERGY PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Gary S. Jacob

 

 

Gary S. Jacob

 

 

President and CEO

 

 

 

 

 

/s/ Gary G. Gemignani

 

Gary G. Gemignani

 

Executive

 

14

--------------------------------------------------------------------------------


 

Exhibit A

 

Confidentiality Agreement and Inventions Agreement

 

--------------------------------------------------------------------------------